DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 08/25/2021. 
Claims 1 – 9, 11 – 21, 23 – 27 have been examined and are allowed. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 9, 11 – 21, 23 – 27 has been withdrawn pursuant Applicant’s arguments being found persuasive. See Examiner’s Comment: Claim Eligibility section below for further discussion and analysis. 

Examiner’s Comment: Claim Eligibility 
Claims 1 – 9, 11 – 21, 23 – 27 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s amendments and arguments being found persuasive [see Remarks, 08/25/2021]. The Examiner notes that the instant claims recite eligible subject matter because the additional elements integrate the abstract idea into a practical application. Examiner asserts that the present invention has a specific manner by which the instant invention utilizes and manipulates behavioral variables in order to identify fraudulent activities. In other words, the claimed manner of identifying clusters of signature vectors, labeling clusters, and training a machine earning model based on the labeled signature vectors shows a specific integration of the abstract idea by showing integral ties to vector and machine learning 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review at of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):

Regarding claim 1, a computer-implemented method for identifying and labeling fraudulent store return activities, comprising: receiving, by a server, retailer events from an online transaction system of a retailer, the retailer events comprising records of transactions between customers and the retailer, including sale, exchange, and return activities across multiple stores; 
processing the retailer events to build a network that associates stores, transactions, payment instruments, and customer identification over related activity sequences of transactions; 
and generating return fraud labels for the retailer events representing returns based on fraud characteristics of the related activity sequences by: representing behavior variables associated with activity sequences by respective signature vectors, wherein each respective signature vector represents a plurality of the behavior variables, and wherein each of the plurality of behavior variables for each respective signature vector represents a differing activity sequence of the activity sequences; 
calculating a pairwise similarity value between each pair of the signature vectors;
identifying clusters of the signature vectors having common behavior patterns based on the calculated pairwise similarity values; 
identifying the fraud characteristics based on the clusters of the signature vectors;
labeling the identified clusters of signature vectors as non-fraudulent behavior or fraudulent behavior based on the fraud characteristics; 
and storing the labelled clusters of signature vectors in a data repository; 
and training at least one machine learning model based on the stored labelled clusters of signature vectors.
	Examiner notes the portions of the claim element which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record includes Hammond and Dupont [see Non-Final Rejection, 03/09/2020, pages 8 – 21]. 
	As noted previously, the primary reference Hammond disclosed collecting data about product returns and allowing the identification of customers who engage in high volumes of returns, denial of returns, or a high ratio of returns to purchases. The system of Hammond, collects various information associated with product returns including the type of product, time, location, and the like to create variables that are indicative of fraud. Hammond failed to disclose calculating pairwise similarity between signature vectors, identifying clusters of signature vectors having common behavior patterns, and labeling identified clusters of signature vectors as fraudulent or non-fraudulent behaviors. To this accord, Dupont was further cited to teach clustering of items or events from data streams in order to 
	Considering the Applicant’s amendments and arguments the Examiner notes that while the combination of Hammond or Dupont teaches tracking user activities and transaction events, and utilizing such data to identify fraudulent or malicious actions or intent, the combination does not teach representing behavior variables associated with activity sequences by respective signature vectors, wherein each respective signature vector represents a plurality of the behavior variables, and wherein each of the plurality of behavior variables for each respective signature vector represent a different activity sequence of the activity sequences; and then further utilizing these specific “signature vectors” to calculate pairwise similarities, identifying clusters, identifying fraud characteristics, and lastly labeling the signature vectors as fraudulent or non-fraudulent.  
A previously cited NPL reference Aboud teaches the idea of tracking returns from customers [see specifically page 20: a Case study – Cabela’s] and identifying fraudulent returns. The disclosed method of Aboud can track patterns of returns and can determine patterns for possible fraudulent activities and utilize them to prevent or address them. While Aboud teaches the idea of tracking and possibly mitigating return fraud, there is no discussion of signature vectors, similarity calculations or clustering methods. 
	Ultimately, the Examiner asserts that while the references on record teach the general idea of tracking product returns and identifying fraudulent transactions, none of the references disclose the specific data that makes up the disclosed “signature vectors” (e.g. the vectors representing behavior variables associated with activities, and wherein the behavior variables represent differing activity sequences), and then the utilization of the generated “signature vectors” to calculate similarity, cluster, 
In light of the discussion above, the Examiner notes that while the cited references teach the general idea of fraud detection in product return processes, none of the references on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the above noted features of Applicant’s invention, specifically none of the references on record describe the specificity of the data collection, storage, and utilization steps as claimed in the instant invention. In view of the discussion above, and considering the application as a whole, the Examiner asserts that claim 1 is allowed over the prior art. 
Independent claims 13 and 25, recite substantially similar limitations as claim 1, and as such are allowed based on a similar rationale. 
Dependent claims 2 – 9, 11 – 12, 14 – 21, 23 – 24, and 26 – 27 are allowed over the prior art based on their dependence off of allowable independent claims 1, 13 and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                          /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625